Exhibit 10.1

 

LOGO [g881834snap1.jpg]               430 North McCarthy Blvd
              Milpitas, California 95035               USA February 24, 2015
              408 546-5000               www.jdsu.com

Rex Jackson

C/O JDSU

430 N. McCarthy Blvd

Milpitas, CA 95035

 

  Re: Your Employment with JDS Uniphase Corporation

Dear Rex:

This letter will confirm the terms of your continued employment with JDS
Uniphase Corporation (the “Company” or “JDSU”), and the termination of your
employment on September 30, 2015 (the “Termination Date”).

Between the date of this Agreement and the Termination Date you will continue in
your current role, at your current base salary. You will continue to be eligible
to participate in the Company’s Variable Pay Plan (“VPP”). You also will
continue to be eligible to participate in the Company’s benefit plans available
to all U.S. Company employees pursuant to the terms of those plans. Your
previously granted equity awards will continue to vest until the Termination
Date pursuant to the terms of each grant.

On the Termination Date, the Company will provide you with your final paycheck,
which will include all accrued, unpaid wages and accrued ESPP contributions, if
any. Additionally, following the Termination Date, and conditioned upon (a) your
termination being for reasons other than for “Cause” (as defined below), and
(b) your execution of a separation agreement and release of claims in a form
attached hereto as Exhibit “A”, the Company will provide you with the benefits
described in Section 3(a)(i) through (iii) of the Company’s 2008 Change of
Control Benefits Plan, as Amended, as filed by the Company on Form 8-K on
October 23, 2014 (the “Plan”).

Please also note that your employee Proprietary Information and Assignment of
Inventions Agreement (or analogous agreement) signed upon the commencement of
your employment with the Company continues in full force and effect in
accordance with its terms.

For purposes of this letter, “Cause” is defined as (a) willful malfeasance by
the employee which has a material adverse impact upon the Company;
(b) substantial and continuing willful refusal to perform duties ordinarily
performed by an employee in the same or similar position; (c) conviction of the
employee of a felony, or of misdemeanor which would have a material adverse
effect on the Company’s goodwill if Employee is retained as an employee of the
Company; or (d) willful and continuing failure, after notice and

 

Page 1 of 5



--------------------------------------------------------------------------------

LOGO [g881834snap1.jpg]

 

opportunity to cure, by Employee to comply with material written or known
policies and procedures of the Company including but not limited to the JDS
Uniphase Corporation Code of Business Conduct and Policy Regarding Inside
Information and Securities Transactions.

To acknowledge your understanding and acceptance of the terms of this letter, we
would appreciate your signing where indicated below.

 

Sincerely, /s/ Tom Waechter Tom Waechter President and Chief Executive Officer
Agreed and Accepted: Date:

/s/ Rex Jackson

2/24/15 Rex Jackson

 

Page 2 of 5



--------------------------------------------------------------------------------

LOGO [g881834snap1.jpg]

 

EXHIBIT “A”

September 30, 2015

Rex Jackson

C/O JDSU

 

  Re: Separation from JDS Uniphase Corporation on September 30, 2015

Dear Rex,

This letter agreement (“Agreement”) will confirm the terms of your separation
from your employment with JDS Uniphase Corporation and its subsidiaries and
affiliated entities (the “Company” or “JDSU”) effective September 30, 2015 (the
“Termination Date”). The Effective Date of this Agreement will be the date of
your signature below.

On the Termination Date the Company will provide you with your final paycheck
which will include all accrued, but unpaid wages and accrued ESPP contributions,
if any. Additionally, the Company will provide you with the benefits described
in Section 3(a)(i) through (iii) of the Company’s 2008 Change of Control
Benefits Plan, as Amended, as filed by the Company on Form 8-K on October 23,
2014 (the “Plan”). For clarity, the base salary used to calculate benefits paid
pursuant to Section 3(a)(ii) of the Plan will be your base salary in effect as
of February 24, 2015.

Your employee Proprietary Information and Assignment of Inventions Agreement (or
analogous agreement) signed upon the commencement of your employment will
continue in full force and effect in accordance with its terms. This Agreement
shall represent the entire understanding between you and the Company regarding
the terms of your employment and termination of employment, will supersede any
previous discussions and understandings except as explicitly provided herein,
and may not be modified except in writing signed by you and the Company.

In consideration of the terms of this Agreement and exchange for the benefits
described above, you agree, on behalf of yourself, your successors and your
assigns, to release and absolutely discharge the Company and its present and
former officers, directors, agents, employees, attorneys, insurers and
affiliated entities from any claims, actions and causes of action, known or
unknown, that you may now have, or at any other time had, or shall or may have
against these released parties including claims arising from or related to your
employment, the termination of your employment, or any other matter, cause,
fact, thing, act or omission whatsoever occurring or existing at any time up to
and including the date of execution of this Agreement, including but not limited
to claims for additional compensation (including bonus and severance payments),
equity awards or claimed rights related to equity awards (for clarity, in each
case other than as described in the Plan), breach of contract, wrongful
termination, retaliation, fraud, misrepresentation, unfair business

 

Page 3 of 5



--------------------------------------------------------------------------------

LOGO [g881834snap1.jpg]

 

practices, breach of fiduciary duty, personal injury, defamation or national
origin, race, color, age, sex, sexual orientation, religious, disability,
medical condition or other discrimination or harassment under the Civil Rights
Act of 1964, the Family and Medical Leave Act, the Age Discrimination In
Employment Act of 1967 (including the Older Workers’ Benefit Protection Act),
the Americans with Disabilities Act, the Fair Labor Standards Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Maryland Fair Employment Practices Act, the California
Fair Employment and Housing Act, the California Labor Code and any other
analogous state or federal laws or any other applicable law, all as they have
been or may be amended. To the fullest extent permitted by law, you agree not to
file any claim, action or demand based on any of the matters released above.
Notwithstanding the foregoing, this Agreement shall not preclude you from filing
for statutory unemployment benefits, or claims under the Company’s health and
welfare benefits programs, including but not limited to flexible spending
accounts.

You agree that this release specifically covers known and unknown claims and you
waive your rights under Section 1542 of the California Civil Code or under any
comparable law of any other jurisdiction. Section 1542 states: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor”.

You agree to return all Company property, including, without limitation, all
books, manuals, records, reports, notes, contracts, lists, blueprints, and other
documents, or materials, or copies thereof, and equipment furnished to or
prepared by you in the course of or incident to your employment except as
otherwise permitted by an authorized representative of the Company. Further, you
agree that you will not make or publish, either orally or in writing, any
disparaging statement regarding the Company, its employees, clients, vendors, or
customers, or in any way impede or interfere with the Company’s customer,
supplier and employee relationships. In order to insure that there is no
subsequent dispute regarding such potential impedance or interference, you agree
that for a period of one (1) year after the Termination Date you will not, for
yourself or any third party, solicit for employment any person who was employed
by the Company as of the Termination Date.

In the event of any dispute relating to or arising out of this Agreement, its
performance or its breach, such dispute shall be resolved by confidential
binding arbitration conducted by the American Arbitration Association, pursuant
to its rules, before a single arbitrator. You and the Company each acknowledge
that both you and the Company are giving up the right to have disputes
identified in this paragraph resolved by a judge or jury in a judicial forum.

If any provision of this Agreement, or its application to any person, place, or
circumstance, is held by an arbitrator or a court of competent jurisdiction to
be invalid, unenforceable, or void, such provision shall be enforced (by
blue-penciling or otherwise) to the greatest extent permitted by law, and the
remainder of this Agreement and such provision

 

Page 4 of 5



--------------------------------------------------------------------------------

LOGO [g881834snap1.jpg]

 

as applied to other persons, places, and circumstances shall remain in full
force and effect. This Agreement may be executed in counterparts and/or by
facsimile signature and have the same force and effect as an original with all
original signatures set forth in a single document. With the exception of the
agreement to arbitrate, this Agreement shall be governed by the laws of the
state of California.

You agree that you have been advised that you have twenty-one (21) days to
consider the terms of this Agreement (but may sign it at any time beforehand if
you so desire), and that you can consult an attorney in doing so. You also
understand that you can revoke your acceptance of the terms of this Agreement
within seven (7) days of signing it by sending a certified letter to that effect
to the Company’s Chief Executive Officer. Notwithstanding the foregoing, you
agree that the portion of this Agreement that pertains to the release of claims
under the ADEA shall not become effective or enforceable until the seven (7) day
revocation period has expired, but that all other terms of this Agreement will
become effective upon your signature below.

 

Sincerely, Tom Waechter President and Chief Executive Officer

Agreed and Accepted:

Date:

 

 

Rex Jackson

 

Page 5 of 5